Citation Nr: 0723913	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision denying, inter 
alia, the reopening of the veteran's claim for entitlement to 
service connection for a right shoulder disorder.  
Originally, the issues also included that question of an 
increased rating for a knee disability; however, the RO 
subsequently increased the level of disability and the 
veteran has expressed his satisfaction with the increased 
rating and that issue is no longer before the Board for 
appellate consideration.  See p.2, hearing transcript.  

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for  a right shoulder disability in an 
October 1971 rating decision which the appellant did not 
appeal thereby making the October 1971 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in October 1971 and is new and material to the appellant's 
claim for entitlement to service connection for a right 
shoulder disability.


CONCLUSION OF LAW

New and material evidence has been presented since the 
October 1971 final rating decision, and the claim for service 
connection for a right shoulder disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an October 1971 rating decision the RO denied service 
connection for a right shoulder disability because no 
evidence was submitted to show that the veteran had a right 
shoulder disability.  The appellant was notified of his 
appellate rights; however, he did not submit a timely appeal 
thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which did 
indicate injuries in service including those relating to 
myalgia, right scapula.

Evidence received since the last final disallowance includes 
private medical records that show a diagnosis of the veteran 
as having chronic impingement syndrome of the right shoulder 
in March 1994 and then again complaining of shoulder pain in 
August 1999.   This evidence of a diagnosis regarding the 
veteran's right shoulder is enough to reopen the veteran's 
claim for service connection as it is new as it was not of 
record at the time of the last final disallowance and it is 
material because it relates to an unestablished fact 
necessary to substantiate the claim, that of the veteran's 
current condition.  New and material evidence having been 
submitted, the appellant's claim for entitlement to service 
connection for a right shoulder disability is reopened.  This 
issue requires further development prior to adjudication and 
the claim is therefore remanded back to the RO as is detailed 
below.


ORDER

New and material evidence has been presented the claim for 
entitlement to service connection for a right shoulder 
disability is reopened.


REMAND

The veteran's service medical records indicate treatment for 
myalgia, right scapula in April 1969.  The veteran claims 
that this in-service injury has now manifested in what was 
diagnosed in March 1994 as chronic impingement syndrome, 
right shoulder.  The veteran underwent surgery to relieve the 
symptoms of this syndrome in April 1994; however, continued 
to complain of right shoulder pain in an August 1999 private 
medical record.  As the veteran has submitted evidence that 
he injured his shoulder in service and that he had a current 
shoulder disorder as recently as August 1999, the veteran is 
entitled to a VA examination to determine if his shoulder 
disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's shoulder 
disorder.  Ask the examiner to review the 
entire claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Ask the 
examiner to conduct all necessary tests 
and answer the following question: 

	Is it at least as likely as not 
(probability of 50 percent or more) 
that the veteran's right shoulder 
disorder resulting in surgery after 
service is related to service and 
specifically the right shoulder 
complaints reported therein?

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


